Citation Nr: 0922430	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-33 214	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for nasopharyngeal 
squamous cell carcinoma, for accrued benefit purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 
1968 to October 1969.  He died in June 2006.  The Appellant 
is his surviving spouse (widow).  She appealed to the Board 
of Veterans' Appeals (Board) from an April 2007 rating 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In September 2008, as support for her claims, the Appellant 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, commonly referred to 
as a Travel Board Hearing.  Following the hearing, the Board 
held the record open an additional 60 days to allow her an 
opportunity to submit supporting medical evidence, but she 
has not during the several months since.

FINDINGS OF FACT

1.  The Veteran died in June 2006; his death certificate 
lists the cause of death as squamous cell carcinoma.  

2.  The Veteran had no service connected disability at the 
time of his death; however, he had a pending claim for 
service connection for nasopharyngeal squamous cell 
carcinoma.

4.  The Appellant filed a claim for accrued benefits in July 
2006, one month after the Veteran's death.   

5.  There were no relevant symptoms or a diagnosis of 
nasopharyngeal squamous cell carcinoma during the Veteran's 
military service, or within one year of his discharge or even 
for many ensuing years, and the medical evidence of record 
does not suggests a correlation between this ultimately 
terminal condition and his military service.


CONCLUSIONS OF LAW

1.  The nasopharyngeal squamous cell carcinoma was not 
incurred in or aggravated by the Veteran's military service 
and may not be presumed to have been so incurred, for 
purposes of accrued benefits.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 5107, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1(k), 3.102, 3.303, 3.307, 3.309, 3.1000 
(2008).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1(k). 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Further regarding claims for DIC benefits, including 
concerning the other claim at issue in this appeal for cause 
of death, § 5103A VCAA notice must include:  (1) a statement 
of the conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In December 2006 and February 2007 letters, the RO advised 
the Appellant of the type of evidence needed to substantiate 
her cause-of-death claim and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible for providing.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373- 74 (2002).  It further 
deserves mentioning that the RO issued these VCAA notice 
letters before initially adjudicating her claim in the April 
2007 decision at issue in this appeal, the preferred 
sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  An Addendum to a February 2008 notice letter 
complied with Hupp insofar as it advised her that the Veteran 
had no service-connected disabilities when he died and 
provided an explanation of the evidence and information 
required to substantiate her cause-of-death claim based on a 
condition not yet service connected.  

Moreover, the Supreme Court of the United States recently 
held in Shinseki v. Sanders, 556 U. S. ___ (2009), that the 
Appellant, not VA, has the burden of showing why a VCAA 
notice error is prejudicial.  This holding of the United 
States Supreme Court overturned the lower Federal Circuit 
Court's holding Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007), that any error in a VCAA notice, concerning 
any element of a claim, is presumed prejudicial, and that VA 
then bears the burden of rebutting this presumption.  The 
Appellant has not alleged any prejudicial error in the VCAA 
notices she received (or did not receive, including in terms 
of the requirements set forth in Hupp).

Furthermore, a derivative claim for accrued benefits, by its 
very nature, is a claim for past-due and unpaid benefits, so 
it must be adjudicated on the basis of the evidence of record 
at the relevant time in question - the date of the Veteran's 
death.  And because, on the basis of this evidence limited to 
this time frame, no reasonable possibility exists that 
further notice or assistance would aid in substantiating the 
claim, any deficiencies of notice or assistance are moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the duty to notify and 
assist is not required if no reasonable possibility exists 
that any notice or assistance would aid the Appellant in 
substantiating the claim).  The Court has held that, in such 
cases where the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA records - including the 
reports of his VA compensation examinations, and private 
treatment records.  The Appellant also submitted a copy of 
his death certificate.  There is no indication of additional 
evidence that needs to be obtained.  VA has done everything 
reasonably possible to assist her with her claim for benefits 
in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c).

VA has not obtained a medical opinion concerning the claims 
for death benefits.  In DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 
U.S.C. § 5103A(a) does not always require VA to assist the 
claimant in obtaining a medical opinion or examination for a 
DIC claim, but that it does require VA to assist a claimant 
in obtaining such whenever it is necessary to substantiate 
the DIC claim.  The Federal Circuit Court added that there 
was no duty to provide a VA opinion in a DIC claim under 38 
U.S.C.A. § 5103A(d) since this provision is explicitly 
limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA 
to a Veteran, and therefore does not pertain to a DIC claim.  
Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) 
(holding that, in the context of a DIC claim, VA must also 
consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim).

Here, as already alluded to, the Appellant is contending the 
cause of the Veteran's death, nasopharyngeal squamous cell 
carcinoma, should be service-connected.  But as none of his 
STRs include treatment or diagnosis of squamous cell 
carcinoma, nor does this condition qualify for presumptive 
service-connection based on exposure to Agent Orange, there 
is no basis for service connection.  Therefore, an opinion is 
not needed to fairly decide the Appellant's cause-of-death 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.. 

II.	Accrued Benefits

The RO denied the Veteran's claim for service connection for 
nasopharyngeal squamous cell carcinoma in January 2006.  
Shortly before the Veteran's death in June 2006, his 
representative requested that his claim be reopened.  As the 
original adjudication of his claim was within one-year of the 
claim to reopen, his claim to reopen can be treated as a 
Notice of Disagreement to the January 2006 rating decision.  
38 C.F.R. §§  3.2600, 20.201, 20.300, 20.301, 20.302.  And 
shortly after his death, the Appellant - as his lawful 
surviving spouse, filed a claim for accrued benefits.  

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, 
will be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).
 
In order for a Claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  

The Federal Circuit Court specified that a claim must have 
been filed by or on behalf of the Veteran prior to his death 
in the specific form prescribed by the Secretary in 
accordance with 38 U.S.C.A. § 5101(a).  Jones, 136 F.3d at 
1299.  Further, a "claim for VA benefits pending on the date 
of death" means a claim filed with VA that had not been 
finally adjudicated by VA on or before the date of death.  38 
C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  

At the time of his death, the Veteran had a pending claim for 
service connection for nasopharyngeal squamous cell 
carcinoma, which ultimately proved fatal.  Additionally, the 
Appellant is a person eligible to receive accrued benefits 
under § 3.1000(a), as she is the Veteran's lawful surviving 
spouse and she filed her claim for accrued benefits within 
one year of his death.  However, the Appellant must still 
establish that service connection was warranted for 
nasopharyngeal squamous cell carcinoma based on the evidence 
of record as of the date of the Veteran's death.

A Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
also may be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

Here, service connection is not warranted on a direct 
incurrence basis.  As the Veteran's STRs show no treatment or 
diagnosis of nasopharyngeal squamous cell carcinoma , these 
records provide evidence against his claim.  See Struck v. 
Brown, 9 Vet. App. at 147. The Veteran's post-service medical 
records show he was first diagnosed with nasopharyngeal 
squamous cell carcinoma in 1990, 20 years after his 
separation from service.  This 20-year lapse between the 
conclusion of his military service and the onset of his 
symptoms provides compelling evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As there is no record of relevant symptoms, diagnosis or 
treatment in service, chronicity of disease in service is not 
established, in turn requiring a showing of continuity of 
symptomatology after service to support the claim and medical 
evidence linking the continuous symptomatology to the claimed 
conditions, nasopharyngeal squamous cell carcinoma.  
See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
There is no such evidence in this particular instance.

Alternately, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent, such as Agent Orange, unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service. 38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if a Veteran is found not entitled to 
a regulatory presumption of service connection, the claim 
must still be reviewed to determine whether service 
connection may be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994).  See, too, McCartt v. 
West, 12 Vet. App. 164, 167 (1999) (indicating the principles 
set forth in Combee, which instead concerned exposure to 
radiation, are equally applicable in cases involving claimed 
exposure to Agent Orange).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal 
Circuit Court recently clarified that service in the Republic 
of Vietnam is interpreted as requiring service on the 
landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for oral, nasal, and 
pharyngeal cancer.  See Notice, 72 Fed.Reg. 32395-407 (June 
12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (November. 2, 1999)(empahasis added).  

Here, the Board notes that the Veteran's records show service 
in the Republic of Vietnam.  However, nasopharyngeal squamous 
cell carcinoma is not included in the list of conditions 
presumptively linked to Agent Orange exposure in Vietnam. As 
such, the disability claimed is one which VA has determined 
would not warrant service connection on the presumptive basis 
of exposure to Agent Orange.

As the Veteran's nasopharyngeal squamous cell carcinoma 
cannot be directly or secondarily linked to military service, 
including by way of exposure to Agent Orange, the Appellant 
is not entitled to accrued benefits.   For these reasons and 
bases, the Board finds that the preponderance of the evidence 
is against the Appellant's claim of entitlement to service 
connection for nasopharyngeal squamous cell carcinoma, for 
accrued benefits purposes.  And as the preponderance of the 
evidence is against her claim, the doctrine of reasonable 
doubt is not for application. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.

III.  Cause of Death

The Appellant is also trying to establish her entitlement to 
service connection for the cause of the Veteran's death.  In 
particular, as already explained, she contends that the cause 
of his death, nasopharyngeal squamous cell carcinoma, should 
be service-connected.  However, for the reasons and bases 
discussed below, the Board finds that his death was unrelated 
to his military service so her claim must be denied.

The law provides DIC for a spouse of a Veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  
A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b).  A contributory cause of death is 
one which contributed substantially or materially to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, 
by their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

So to establish her entitlement to cause-of-death benefits, 
the Appellant must somehow link the Veteran's death to his 
military service - including as she is specifically alleging 
by way of his already service-connected pleural effusion.  
Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
And as a lay person, she does not have the necessary medical 
training and/or expertise to establish this necessary link, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

At the time of his death, the Veteran was not service-
connected for any conditions.  As discussed in the preceding 
section he had a pending claim for service connection for 
nasopharyngeal squamous cell carcinoma which the Board is 
denying.  The Veteran's death certificate indicates his 
immediate cause of death was squamous cell carcinoma.

The Appellant has not submitted any medical nexus opinion 
addressing the etiology of the Veteran's terminal 
nasopharyngeal squamous cell carcinoma, especially in terms 
of attributing this fatal condition to his military service.  
Indeed, upon review of all the evidence submitted, there is 
no opinion linking any of the causes of his death to his 
military service that, ended nearly 40 years earlier.  
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App.. 
439, 448 (1995).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999)

The Appellant steadfastly maintains that the Veteran's 
nasopharyngeal squamous cell carcinoma was related to 
herbicide exposure in the Republic of Vietnam.  Although she 
no doubt sincerely believes this, such as to suggest a 
correlation between his death and his military service, she 
simply lacks the medical training and expertise needed to 
render a probative opinion on this determinative issue.  That 
is to say, while she is competent to testify concerning 
symptoms that she personally observed the Veteran experience, 
she does not have the necessary competence to attribute these 
symptoms to a specific cause.  And this also, in turn, 
precludes her from establishing the required linkage between 
his service and eventual death.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994). 



Absent evidence of this required nexus, service connection 
for the cause of the Veteran's death is not warranted.  
Moreover, because the preponderance of the evidence is 
against the Appellant's claim, the benefit-of-the-doubt 
doctrine does not apply and her claim must be denied.  
38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for nasopharyngeal squamous 
cell carcinoma, for accrued benefits purposes, is denied.

The claim for service connection for the cause of the 
Veteran's death also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


